Dinkelspiel; J.
The issue presented in this oase is whether or not the Judge aqua correctly ruled as to whether the Suooession of the deoedant under the inheritance tax law could or coui not be held for the value of sixteen shares of the capital stook of the Jefferson Distilling and Denaturing Company, whioh had been listed by the heirs of the deoedant at the par value of One Hundred Dollars per share, and when the list of this stook was presented to the Inheritance Tax Collector, he disapproved of the above par value, maintaining that the book value of said stook whioh was $370.00 per share, at the date of the death of deoedant, should prevail.
This question has definitely been determined in our opinion, in the case of the Succession of Coleman, 147th La. p. 367, where the Court goes on:
"By the value of these shares of stook is meant the amount which they might be sold for at private sale for oash."
And in that oase none of the stock of said corporation had ever been sold and the question, how was this value to be determined is an open one.
In the instant case, counsel for the Inheritance Tax Collector endeavored to get the corporation to produce a statement for the month of April, 1931, particularly calculate the value of the shares of the oapital stook of the Jefferson Distilling and Denaturing Company, taking into particular consideration the surplus or undivided profits of said corporation.
To which counsel for the Succession objected, on the ground that the value by the auditor of the Company would not represent a true value of the stock as contemplated by the law, the true value of the stock is the market value; the law does not require us to pay inheritance tax on prospective values. This exception was *226maintained. Subsequently an excerpt from the inventory of the Company dated April 15th, 1931, showing that L. H. Marrero, died February 36th, 1931, owned stook of the same kind-in the same corporation, which was appra-ised at the sum of $175.00 per share. On objection the objection was maintained.
The witness Gersen testified that the stock of said company had never been listed on the Stock Exohange and that very little had been sold and none at all within the last, twelve months.
The Judge finally ruled that the rule taken by the Inheritance Tax Collector be dissolved and- denied; the judgment of the Court is that the market value or cash value at the date of death of decedant has not been proven at this trial.
Section 7 Act 109 of 1906 gives the law under which this proceeding was instituted and it is tnere stated that within six months after the date of the death of deoedant, or should there be a will, within the same time after the disoovery of same, there shall be presented to the Court a detailed, descriptive list, sworn to and subscribed by him, of all items and property oonfcaSned in and composing the estate of the deceased and therein shall set the aotual value of eaoh suoh item at the time of the death of deoedant and service thereof shall be made on the Tax Collector who shall have the right to traverse the same.
It is contended by the Appellee that the Court’s ruling in reference to the testimony given in this oase whioh fixed the value of the stook, was oorreot and they having so fixed it and there being no market value, that that ruling must prevail.
We do not so interpret the Aot nor the decision quoted in the Coleman case, but we prefer to remand this case in order that the Judge oan have the benefit of’ all the testimony to be produced both by the Inheritance Tax *227Collector ae well ae by the representatives of the Succession.
me judgment apneáisd from, therefore, is sot aside and this oase is remanded to be prooeeded with in aooordanoe with the. views expressed herein, oosts to await final deoision of this oase.
-Judgment reeeeeed and remanded-